Citation Nr: 1516320	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $29,461.

(The issues of entitlement to service connection for disabilities of the left shoulder, left elbow, and left ring finger will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



\ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to June 1975 and from November 1990 to April 1991, with additional service in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in June 2007, of the Committee on Waivers and Compromises of the VA Pension Management Center (PMC) in Milwaukee, Wisconsin. 

As noted on the first page of this decision, a decision on the claims of entitlement to service connection for disabilities of the left shoulder, left elbow, and left ring finger will be issued under separate cover.  


FINDINGS OF FACT

1.  For the period of January 1, 2005 through March 2007, the Veteran was paid $29,461 in VA nonservice-connected pension benefits based on his report of minimal countable family income.  

2.  Subsequent reports filed by the Veteran provided conflicting information concerning the amount of his family income for the period beginning January 1, 2005; in a February 2007 letter, the PMC requested the Veteran to submit information to verify his income since December 2004.  

3.  In March 2007, the PMC notified the Veteran of a retroactive termination of his VA pension for the period of January 1, 2005 through March 2007, after he failed to furnish requested information to verify his family countable income for that period; the VA calculated that the reduction in benefits resulted in a $29,461 overpayment.

4.  On Financial Status Reports filed in June 2007, October 2007, and December 2007, the Veteran reported substantial monthly gross wage income of $2,945 from a steel company; subsequently, in statements dated in February 2011 and March 2011, two co-workers at the steel company asserted that they have worked with the Veteran for six and 15 years, respectively.  

5.  In a June 2007 decision, the PMC's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of pension benefits in the total amount of $29,461.  

6.  In February 2013, the Board remanded the case to the PMC in order to obtain further information that was necessary to properly assess the Veteran's monthly countable income during the period he was receiving pension benefits (from January 1, 2005 through March 2007), to determine if he was entitled to a full or partial waiver of recovery of the debt; the Veteran did not respond to the RO's request in June 2013 for the necessary income information.  
 
7.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $29,461.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of nonservice-connected pension.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any case, the Veteran did have notification of the decision of the PMC's Committee on Waivers and Compromises, dated in June 2007, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the PMC's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in March 2008 and in the supplemental statements of the case issued in May 2008 and November 2013, which also provided the Veteran an opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  Through the PMC's Committee on Waivers decision, statement of the case, and supplemental statements of the case, the PMC informed the Veteran of the information and evidence needed to substantiate his claim.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim to include requesting information pertaining to his financial status.  Additionally, VA has provided the Veteran with the opportunity for a hearing on the matter before the undersigned in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2012, the Veterans Law Judge indicated that the hearing would focus on the issue of waiver of recovery of an overpayment of VA nonservice-connected pension benefits, and discussed the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain whether the claim for waiver could be granted on the basis that recovery of the debt would be against equity and good conscience (e.g., elements such as fault of the debtor and undue hardship were discussed).  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for waiver of recovery of the overpayment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is unaware of any additional evidence which is available in connection with this appeal.

Factual Background

In a rating decision in July 2005, the Chicago, Illinois Regional Office (RO) granted the Veteran nonservice-connected pension benefits.  In an Income-Net Worth Statement, received in February 2005 and August 2005, the Veteran indicated that neither he nor his wife worked, and that they had no income except for $700 in dividends.  Also in August 2005, the Veteran furnished an Improved Pension Eligibility Verification Report (EVR), wherein he reported income from employment wages for him of $12,000 (for the year of 2004) and wages for him and his wife of $11,000 (for the period of January 2005 through August 2005).  In a November 2005 Report of Contact, however, the Veteran reported in a telephone call that the last time he worked was in May 2004.  

In a letter, dated in November 2005, the RO notified the Veteran of an award of pension benefits (for him and three dependents), which payments would start effective January 1, 2005.  The RO informed him, in part, that his pension award was based on countable annual income of $11,700 from earnings and other sources (dividends) from January 1, 2005, and of $700 in dividends from September 1, 2005 and from January 1, 2006.  Also, family medical expenses of $1,473 were used to reduce countable income.  He was notified that his pension rate depended on his income and that he needed to notify VA immediately if his income changed.  Enclosed with the letter was VA Form 21-8768, which notified the Veteran of his rights to receive VA payments and of his duty to report any income changes.  In the letter, the RO also notified the Veteran that his claims for disability compensation (service connection for several disabilities) were denied.  

In an EVR received in February 2007, the Veteran reported income from wages only (no mention of any other type of income) of $17,314 for 2006 and $0 for 2007.  He checked the box on the form to indicate that no income changed during 2006.  In response to the EVR, the Milwaukee PMC sent the Veteran a letter in February 2007, requesting additional income information to explain discrepancies in the record, and to determine if he had been paid the correct benefit rate and would continue to be entitled to pension.  Specifically, the PMC asked the Veteran to complete another EVR for the periods of December 2004 through December 2005, and re-verify his projected income for 2007.  The PMC also asked him to clarify his and his wife's gross wages from December 2004 through 2007, to include submitting documentation from their employers (on letterheads) verifying their income, and to submit a medical expense report for the period from December 2004 through 2006.  The Veteran responded in March 2007, stating that he agreed with the proposal to reduce his pension and to repay any monies that needed to be repaid.  He indicated that his wages for 2006 were not from an employer but were from performing odd jobs for which he was paid cash and did not have verifying documentation.  He also stated that his wife earned $513, and not $5,130 as inadvertently reported on the EVR.  He finally noted that he was not receiving any wages at that time.  

In a letter of March 2007, the PMC notified the Veteran that his pension benefits payments were terminated, effective January 1, 2005, because the requested income information was not provided by him and he did not complete and return the EVRs and medical expense report, as directed.  Subsequently, in a letter of April 2007, VA's Debt Management Center in St. Paul, Minnesota notified the Veteran that the amount of the overpayment of pension benefits was $29,461, as a result of the retroactive termination of benefits.  The Veteran's request for a waiver of recovery of the overpayment was received in May 2007, followed by a financial status report in June 2007 (which reflected that the Veteran's wife was no longer part of his household as they had separated).  Additional financial status reports were received in October 2007 and December 2007.  All three of them show that the Veteran reported gross monthly income of $2,945 from wages earned at a steel company where he has worked since 1993.  In his waiver request, the Veteran felt he did not do anything wrong because he completed the forms he was requested to fill out, to include reporting his 2006 income from odd jobs for which he had no documentation.  He stated that he had no medical expenses from December 2004 through 2005, and that he was out of work from 2004 to 2005.  He claimed that when he had called the VA office more than once after he was awarded pension, he was assured that his pension would continue for his lifetime.  He mentioned that he received treatment at the VA for an illness that he related to service.  

In a decision in June 2007, the PMC's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of pension benefits in the total amount of $29,461, on the basis that recovery would not be against equity and good conscience.  

In a January 2008 statement, the Veteran asserted that he felt the VA had misled him, because he had earlier contacted VA many times to determine how long he would be receiving his benefits and was informed that he would receive payments as long as he was living.  He indicated he did not understand the importance of reporting income on the forms he was provided.  On a April 2008 substantive appeal statement, he explained that for many years he has been treated for illness (hepatitis C) that he believed was contracted during service; that he was advised to file for VA pension and was subsequently approved; that he did not understand that his pension entitlement was based on his income because he believed it was in compensation for a service-connected disability that he would receive for life; that he felt he was misled by VA in the understanding of the type of benefits he received from VA; and that he desired a waiver of recovery of some or all of the debt and, barring that, a reasonable payment plan.  In October 2010, the Veteran signed an Agreement to Pay Indebtedness, in regard to his pension overpayment; he indicated he would remit monthly payment of not less than $175.  

In statements dated in February 2011 and March 2011, two co-workers of the Veteran at a steel company asserted that they have worked with the Veteran for six and 15 years, respectively.  

At a Board hearing in September 2012, the Veteran testified that he had received pension payments while he was also working, for perhaps two to two and a half years, and that he did not know that he was supposed to report to VA that he was working (he stated that one year he did fill out a form to report he was working).  He stated that he was willing to repay the debt, although he was working "paycheck to paycheck."  

On an October 2012 EVR, the Veteran reported that he was working, earning wages of $38,611 for 2011 and $32,976 for 2012 (up through October 2012).  He also noted that family maintenance (hardship) expenses expected for the next 12 months was $32,208 (a separate statement itemized basic monthly expenses of $2,684).  

In February 2013, the Board remanded the case to the PMC in order to obtain further information that was necessary to properly assess the Veteran's monthly countable income during the period he was receiving pension benefits (i.e., from January 1, 2005 through March 2007), to determine whether and to what extent he was entitled to a waiver of recovery of the debt.  

According to the directives of the Board remand, in June 2013 the RO requested the Veteran to furnish a complete work history from January 2005 to March 2007, to include verification of his and his wife's employment and wages; copies of his 2005, 2006, and 2007 Federal income tax forms; and a current financial disclosure form outlining his and his wife's income and expenses.  He did not respond to the PMC's request for the necessary income information.  

In November 2013, the RO furnished the Veteran a detailed, comprehensive audit of his pension account, providing the facts of the case, an audit of the payments of pension to him (to include showing how the monthly payments were calculated), and an explanation of its finding that the debt assessed against him was valid.  It is also noted that the record contains copies of the canceled pension checks that were paid to the Veteran over the course of the overpayment period.  

Analysis

Nonservice-connected pension is a benefit payable by the VA to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year; the maximum annual rate of improved pension for a veteran with a spouse and two children, as in this case, was $16,777 effective from December 1, 2004; $17,467 effective from December 1, 2005; and $18,045 effective from December 1, 2006.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  Wage earnings are income, as is unemployment income.  Unreimbursed medical expenses are excluded from annual income to the extent that they are in excess of five (5) percent of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when the veteran acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660. 

A review of the record shows that the Veteran was paid VA pension benefits effective from January 1, 2005 through March 2007 on the basis of his report of minimal countable annual income.  The Veteran, however, provided conflicting information regarding the exact amount of his family income beginning January 1, 2005.  For example, he reported he had wage and dividend income in 2005 on an EVR in August 2005, but in November 2005 he told VA that he last worked in May 2004.  After submission of an EVR in February 2007 wherein he reported income from wages for 2006, the PMC sought to verify such income as well as the income for 2005, to no avail owing to the Veteran's incomplete response.  Later, the Veteran was again requested to furnish information verifying his income from January 1, 2005, but he did not respond to the Chicago RO's June 2013 request.  An accurate accounting of the Veteran's family income is required, so that a correct determination may be made about his entitlement to pension benefits.  Unfortunately, the Veteran has not been responsive to the requests from the PMC and RO.  Although evidence in the record indicates that the Veteran  may not have worked and earned wages for part of the period of the overpayment, other records (to include statements of co-workers) tend to show he did receive income; the exact amount of such income could not be verified.  In November 2013, the RO furnished an extremely detailed audit covering the facts of the case, the payments of pension to the Veteran, and an explanation for finding the debt to VA was valid.  The claims file also contains copies of the Veteran's canceled pension checks that were paid to him for the period in question.  

In light of the foregoing discussion, the Board finds that the PMC's action to retroactively terminate the Veteran's pension, effective January 1, 2005, was proper.  For the overpayment period of January 1, 2005 through March 2007, the Veteran was paid $29,461 when his countable family income for that period could not be verified, although there are some indications that his income from working at a steel company may have been excessive for payment of pension.  It is significant to note that he has failed to respond to PMC requests to verify the precise amount of his income, following inconsistent reports of annual income.  While the Veteran at one point stated that he had no documentation of the odd jobs he performed, he also did not submit his Federal tax returns to show how much income he earned in the years in question.  As found in the November 2013 audit, the Veteran was shown to have been paid $476 per month for the period of January 2005 through August 2005, $1,392 per month for the period of September 2005 through December 2005, and $1,339 per month for the period of January 2006 through March 2007.  The Board concludes that this overpayment amount was properly created because the Veteran received pension benefits to which legal entitlement has not been established.     

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The PMC's Committee on Waivers and Compromises concluded that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  The RO then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  When the Chicago RO notified him of his award of pension in November 2005, he was informed that his pension was based on countable annual family income from wages and dividends (totaling $11,700) for him and his wife, and he was informed of the importance to promptly report any income changes to avoid an overpayment.  As stated previously, the amount of his income for the overpayment period was called into question after conflicting information was supplied to VA.  Thereafter, the Milwaukee PMC and Chicago RO attempted to verify the Veteran's annual income for purposes of determining his pension entitlement beginning January 1, 2005, but the Veteran was not forthcoming with the evidence needed to calculate his pension entitlement.  The Board finds that the Veteran was duly informed of his obligation to report his income timely and accurately, particularly if his income changed, yet he failed to do so when given the opportunities, which led to the creation of the overpayment in this case.  

There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken by the RO in March 2007 to terminate benefits upon learning of the Veteran's inconsistent reports of income and failure to verify such income.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of the VA.  The Veteran and his representative (in a January 2015 statement) indicated that he was confused about his pension payments and was "misled" by VA when he was awarded pension, having been informed that he would receive such payments for his lifetime.  While the representative argued that "a reasonable person could be confused by which benefits were being paid," the Board finds that the letter awarding pension to the Veteran in 2005 made clear that his disability compensation claims were denied and that his pension claim was granted.  Further, the Veteran was notified, in terms that cannot be construed as confusing, of the conditions for receiving his pension payments, including the duty to notify VA of income changes.  In short, the Board is not persuaded that VA bears any fault in the matter of the debt creation.  

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In that regard, financial disclosure reports were received at various times, such as in 2007 and most recently in October 2012.  Most reports including the October 2012 EVR show that his gross monthly income exceeds his monthly expenses (the exception was a financial status report of June 2007, but in that report he counted substantial payments for installment contracts and other debts that should not be accorded higher priority over payment of his VA debt).  His reported income was $2,945 per month in 2007, and it totalled $32,976 for the period of January through October 2012.  His reported monthly basic living expenses (rent, food, utilities, etc.) were $2,684 in October 2012.  Thus, income exceeded expenses by not a little amount, and it appears he has sufficient amounts at his disposal with which to repay VA.  In fact, the Veteran indicated in his October 2010 statement that his expenses did not include the amount ($175) that he was already paying on his VA debt.  Based on the income and expense information of record, it is concluded that the record does not tend to show that recovery of the debt may endanger his ability to provide for basic necessities.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits are intended.  As earlier indicated, pension benefits provide a subsistence income for veterans who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  In this case, the evidence appears to indicate that the Veteran was employed during 2005, 2006, and 2007, although the evidence in the file does not indicate the full extent to which he received earnings and whether it was at a level that would be considered gainful employment.  (As previously discussed, the Veteran has failed to provide accurate income information in this regard.)  Further, he received some dividend income.  Thus, he was not shown to be entitled to VA pension on the basis of his (undetermined) earned and unearned income.  Withholding pension benefits to recover the debt is not shown to defeat the purpose of the benefits because he was not shown to be entitled to such benefits during the period of the overpayment.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he was not shown to have been entitled.  VA made payments of benefits based on income information furnished by the Veteran, which was later called into question.  Thereafter, in attempts to determine the Veteran's entitlement to pension, the PMC/RO requested additional, verifying documentation of all income from January 1, 2005.  However, the Veteran took no action to provide the requested information, as requested.  Under such circumstances, to allow him to retain the money that was paid by VA would constitute unjust enrichment. 

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran is clearly and solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  Moreover, the evidence does not show financial hardship has resulted or would result as the Veteran continues to repay the VA debt.  

As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $29,461 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


